Name: Council Regulation (EEC) No 1554/76 of 29 June 1976 suspending application of the condition on prices governing the importation into the Community of fresh lemons originating in the mediterranean countries with which the Community concludes agreement S
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 76 Official Journal of the European Communities No L 172/3 COUNCIL REGULATION (EEC) No 1554/76 of 29 June 1976 suspending application of the condition on prices governing the importation into the Community of fresh lemons originating in the Mediterranean countries with which the Community concludes agreements Morocco on 27 April 1976 ; whereas these Agree ­ ments contain the same provisions governing imports of lemons as the Association Agreements concluded with those countries (5 ), whereas the trade arrange ­ ments applicable by the Community under those Asso ­ ciation Agreements were extended in respect of Tunisia by Regulation (EEC) No 2107/75 (6), as amended by Regulation (EEC) No 3415/75 (7), and in respect of Morocco by Regulation (EEC) No 2108/75 (8), as amended by Regulation (EEC) No 341 6/75 (9) ; whereas the Community signed, on the same day as the Cooperation Agreement with each of those countries, Interim Agreements ( 10 ) designed to bring forward the application of certain provisions of the Cooperation Agreements relating to trade ; Whereas on 26 April 1976 the Community signed a Cooperation Agreement and an Interim Agree ­ ment (u) with Algeria containing, with regard to lemons, similar provisions to those contained in the agreements between the European Economic Commu ­ nity and Tunisia and between the European Economic Community and Morocco ; whereas compar ­ able provisions are also to be included in the agree ­ ments under negotiation with the Arab Republic of Egypt, Syria, Jordan and the Lebanon ; Whereas, therefore, application of the condition on prices governing the importation into the Community of fresh lemons originating in those Mediterranean countries with which the Community concludes agree ­ ments should be suspended during the period of appli ­ cation of Article 6 of Regulation (EEC) No 2511 /69 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has concluded agreements with several Mediterranean countries providing, inter alia, for a reduced tariff on imports into the Commu ­ nity of fresh lemons originating in those countries, provided that a stated price is observed on the internal Community market ; Whereas the adoption of Council Regulation (EEC) No 2481 /75 of 29 September 1975 amending Regula ­ tion (EEC) No 25W /69 laying down special measures for improving the production and marketing of Community citrus fruit ( J ) has enabled the abovemen ­ tioned condition to be suspended during the period for which Regulation (EEC) No 251 1 /69 (2) is appli ­ cable ; Whereas Council Regulation (EEC) No^ 793/76 of 6 April 1976 amending Regulation (EEC)' No 1035/72 on the common organization of the market in fruit and vegetables and Regulation (EEC) No 2511 /69 laying down special measures for improving the production and marketing of Community citrus fruit (3), inter alia, maintains in force until 31 May 1977 the special measures in respect of Community lemons provided for in Article 6 of Regulation (EEC) No 2511 /69 ; Whereas, in these circumstances, it is necessary to extend beyond 31 May 1976 the provisions of Council Regulation (EEC) No 471 /76 of 24 February 1976 suspending application of the condition on prices governing the importation into the Community of fresh lemons, originating in Cyprus, Spain , Israel , Morocco, the Arab Republic of Egypt, Tunisia and Turkey in accordance with Agreements between the European Economic Community and each of these countries (4) ; Whereas the Community signed Cooperation Agree ­ ments with Tunisia on 25 April 1976 and with HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to Article 1 of Regula ­ tion (EEC) No 471 /76 : '  Article 15 (3) and (4) of the Cooperation Agree ­ ment and Article 8 (3) and (4) of the Interim Agreement between the European Economic ' Community and the Republic of Tunisia, (5 ) OJ No L 198 , 8 . 8 . 1969 , p . 1 and OJ No L 197, 8 . 8 . 1969, p . 1 . ( i ) OJ No L 254, 1 . 10 . 1975, p. 1 . (6) OJ No L 215, 13 . 8 . 1975, p. 1 . ( 7) OJ No L 337, 31 . 12 . 1975, p. 3 . (8 ) OJ No L 215, 13 . 8 . 1975, p. 2 . (9) OJ No L 337, 31 . 12 . 1975, p. 4 . ( 10) OJ No L 141 , 28 . 5 . 1976, p. 195 and p. 98 . (2) OJ No L 318 , 18 . 12 . 1969, p . 1 . (J )' OJ No L 93, 8 . 4. 1976, p . 1 . (4) OJ No L 58, 5. 3 . 1976, p. 5. No L 172/4 1 . 7 . 76Official Journal of the European Communities  Article 15 (3) and (4) of the Cooperation Agree ­ ment and Article 8 (3) and (4) of the Interim Agree ­ ment between the European Economic Commu ­ nity and the Kingdom of Morocco,  Article 15 (3) and (4) of the Cooperation Agree ­ ment and Article 8 (3) and (4) of the Interim Agree ­ ment between the European Economic Commu ­ nity and the People's Democratic Republic of Algeria .' Article 2 The second paragraph of Article 3 of Regulation (EEC) No 471 /76 is hereby amended to read as follows : ' It shall be applicable until 31 May 1977.' Article 3 The Council , acting by a qualified majority on a prop ­ osal from the Commission , may extend the applica ­ tion of Article 1 of Regulation (EEC) No 471 /76 to similar provisions in the agreements under negotia ­ tion with the Arab Republic of Egypt, Syria, Jordan and the Lebanon . Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1976 . For the Council The President G. THORN